The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
The specification is objected to because of the following informality:
Paragraph 0052 replace “At least one spacer 75” insert --As illustrated in FIG.5, at least one spacer 75--
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-2 and 4-8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 9,544,694 to Abe et al (hereinafter Abe). 
In re claim 1, Abe discloses a vibration device[,] comprising:
- a piezoelectric element 1 including a piezoelectric element body 16 including a first principal surface and a second principal surface opposing each other inherently, and a plurality of external electrodes 14a disposed on the first principal surface [Fig. 2];
- a vibration member (i.e., diaphragm 6, in col. 9, ln.5) including a third principal surface opposing the second principal surface; and
- a wiring member 4 electrically connected to the piezoelectric element 1, wherein:
. the piezoelectric element 1 is joined to the third principal surface,
. the wiring member 4 includes a region (i.e., end region of member) located above the plurality of external electrodes 14a and joined to the plurality of external electrodes, and
. the region of the wiring member 4 monolithically covers the plurality of external electrodes 14a when viewed from a direction orthogonal to the first principal surface.
In re claim 2, Abe discloses:
. the first principal surface includes a surface region located between the plurality of external electrodes 14a when viewed from the direction orthogonal to the first principal surface [Fig. 2], and
. the region (i.e., end region) of the wiring member 4 is joined to the surface region of the first principal surface.
In re claim 4, Abe discloses the piezoelectric element body 1 including a piezoelectrically active region in a region located between the plurality of external electrodes 14a when viewed from the direction orthogonal to the first principal surface.
In re claim 5, Abe discloses the wiring member 4 including: 
- a base 4c made of resin [Figs. 7a-b]; 
- a plurality of conductors 4a-b disposed on the base 4c and connected to the plurality of external electrodes 14a, respectively [col. 12]; and 
- a cover (i.e., thin layer overlying conductors 4a-b) made of resin and disposed on the base to cover the plurality of conductors, and 
- in the region of the wiring member 4, the base 4c opposing the first principal surface of the piezoelectric element body 1, and the base joined to the first principal surface by a resin (i.e., thin layer).
In re claim 6, Abe discloses:
. the resin 4c is present between the external electrodes 14a and the conductors 4a-b corresponding to each other, and 
. the external electrodes 14a and the conductors 4a-b corresponding to each other are connected by metal particles disposed in the resin.
In re claim 7, Abe discloses each of the piezoelectric element 1 and the vibration member 6 having a rectangular shape including a pair of long sides and a pair of short sides in a planar view, and the wiring member 4 disposed to intersect with the long sides [Fig. 2].
In re claim 8, Abe discloses a vibration device, comprising:
- a piezoelectric element 1 including a piezoelectric element body 16 including a first principal surface and a second principal surface opposing each other, and a plurality of external electrodes 14a disposed on the first principal surface [Fig. 2];
- a vibration member (i.e., diaphragm 6, in col. 9, ln.5) joined to the second principal surface of the piezoelectric element 1; and
- a wiring member 4 electrically connected to the piezoelectric element 1, wherein the wiring member includes a region (i.e., end region) located above the plurality of external electrodes 14a and monolithically covering the plurality of external electrodes.

    PNG
    media_image1.png
    632
    351
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    533
    364
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    229
    691
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    264
    319
    media_image4.png
    Greyscale

Application (Figs.1A,2A) VS. Abe (US Patent 9,544,694)Fig.2, Okamura (WO 2014/097862)Fig.3A

4.	Claims 1-2 and 4-8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by WO 2014/097862 to Okamura et al (hereinafter Okamura).
In re claim 1, Okamura discloses a vibration device[,] comprising:
- a piezoelectric element 1’ including a piezoelectric element body 5 including a first principal surface and a second principal surface opposing each other inherently [Figs. 1A-B], and a plurality of external electrodes 6ba, 6bb [Fig. 3B] disposed on the first principal surface;
- a vibration member 3 (or vibrator 3a) including a third principal surface opposing the second principal surface [¶0018-0019]; and
- a wiring member 6a’, 6b’ electrically connected to the piezoelectric element 1 [Figs. 1A-B], wherein:
. the piezoelectric element 1’ is joined to the third principal surface,
. the wiring member includes a region located above the plurality of external electrodes 6ba, 6bb and joined to the plurality of external electrodes [Figs. 3A-B], and
. the region of the wiring member 6a’, 6b’ monolithically covers the plurality of external electrodes 6ba, 6bb when viewed from a direction orthogonal to the first principal surface.
In re claim 2, Okamura discloses:
. the first principal surface includes a surface region located between the plurality of external electrodes 6ba, 6bb when viewed from the direction orthogonal to the first principal surface [Figs. 1A, 3B], and
. the region (i.e., end region) of the wiring member 6a’, 6b’ is joined to the surface region of the first principal surface.
In re claim 4, Okamura discloses the piezoelectric element body 1’ including a piezoelectrically active region in a region located between the plurality of external electrodes 6ba, 6bb when viewed from the direction orthogonal to the first principal surface.
In re claim 5, Okamura discloses the wiring member 6 including: 
- a base 6ab made of resin [Fig. 3B and ¶0054]; 
- a plurality of conductors 6b disposed on the base 6ab and connected to the plurality of external electrodes 6ba, 6bb, respectively [¶0055]; and 
- a cover (i.e., first insulator layer 6aa) made of resin and disposed on the base 6ab to cover the plurality of conductors 6b, and
- in the region of wiring member 6ba, 6bb, the base 6ab opposing first principal surface of piezoelectric element body 5, and the base joined to the first principal surface by a resin 6aa.
In re claim 6, Okamura discloses:
. the resin (i.e., first insulator layer 6aa) is present between the external electrodes 6ba, 6bb and the conductors 6b corresponding to each other, and 
. the external electrodes 6ba, 6bb and the conductors 6b corresponding to each other are connected by metal particles disposed in the resin 6aa.
In re claim 7, Okamura discloses each of the piezoelectric element 1’ and the vibration member 3 having a rectangular shape including a pair of long sides and a pair of short sides in a planar view, and the wiring member 6 disposed to intersect with the long sides [Figs. 1A-B].
In re claim 8, Okamura discloses a vibration device, comprising:
- a piezoelectric element 1’ including a piezoelectric element body 5 including a first principal surface and a second principal surface opposing each other inherently [Figs. 1A-B], and a plurality of external electrodes 6ba, 6bb disposed on the first principal surface [Fig. 3B];
- a vibration member 3 (or vibrator 3a) joined to the second principal surface of the piezoelectric element 1’ [¶0018-0019]; and
- a wiring member 6a’, 6b’ electrically connected to the piezoelectric element 1’, wherein the wiring member includes a region (i.e., end region) located above the plurality of external electrodes 6ba, 6bb and monolithically covering the plurality of external electrodes [Figs. 3A-B].
Claim Rejections - 35 U.S.C. §103
5.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claim 3 is rejected under 35 U.S.C. §103(a) as being unpatentable over Abe et al (U.S. Patent No. 9,544,694) or Okamura et al (WO 2014/097862). 
Neither Abe nor Okamura teaches or suggests a spacer disposed between the region of the wiring member and the surface region of the first principal surface.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed spacer of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.	
Contact Information
7.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 26, 2022											    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815